76 F.3d 370
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Jamil KHOURY, Defendant, Appellant.
No. 95-1323.
United States Court of Appeals, First Circuit.
Feb. 12, 1996.

Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
After carefully reviewing the record, we conclude the appeal is wholly without merit and allow counsel's motion to withdraw.   The guilty plea colloquy fully complied with Fed.R.Civ.P. 11, and there is no basis on the present record for concluding that the plea was not voluntarily, intelligently, and understandingly entered.   The district court's failure to warn defendant of the immigration consequences of his plea is not a basis for relief.  See, e.g., United States v. Quin, 836 F.2d 654, 655 (1st Cir.1987);  Nunez Cordero v. United States, 533 F.2d 723, 726 (1st Cir.1976).


2
Outlining several claims, appellate counsel asks that we direct the district court to appoint counsel to file a § 2255 petition.   We decline to do so.   The district court is in the best position to make the initial determination whether counsel should be appointed.


3
The judgment is affirmed and counsel's motion to withdraw is granted.